



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Bradshaw v. Victoria (City),









2015 BCCA 4




Date: 20150107

Docket: CA041288

Between:

Terrence Bradshaw

Appellant

(Petitioner)

And

The City of
Victoria

Respondent

(Respondent)




Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Bennett




On appeal from: An
order of the Supreme Court of British Columbia, dated September 17, 2013 (
Bradshaw
v. Victoria (City)
, 2013 BCSC 1710, Victoria Docket No. 13-1564)




Counsel for the Appellant:



R.S. Margetts, Q.C.





Counsel for the Respondent:



T.M. Zworski





Place and Date of Hearing:



Vancouver, British
  Columbia

September 3, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 7, 2015









Written Reasons by:





The Honourable Mr. Justice Groberman





Concurred in by:





The Honourable Madam Justice Newbury

The Honourable Madam Justice Bennett








Summary:

The
appellant subdivided property and sought building permits for the new lots. The
City introduced development permit requirements in its official community plan
after the application for subdivision but before the deposit of the subdivision
plan. The City then refused to issue the building permits until the appellant
obtained development permits. The appellants application for a declaration
that he did not need development permits and for an order that the building
permits be issued was dismissed and he appealed. Held: Appeal dismissed.
Section 943 of the Local Government Act

exempts applicants from new
bylaws that affect the ability to subdivide, but not from bylaws that affect
subsequent development. The appellants reliance on section 929 of the Act,
which allows a municipality to withhold building permits in certain
circumstances, is misplaced. It has no application to this case. Finally, the
requirements of s. 879 of the Act for consultation before adoption of an
official community plan were satisfied in this case.

Reasons
for Judgment of the Honourable Mr. Justice Groberman:

[1]

The issue on this appeal is whether the appellant is required to obtain
development permits before building houses on land that he has subdivided.

[2]

The appellant purchased property on Pakington Street in Victoria in 2008
with the intention of subdividing it and building a single family dwelling on
each of five new lots. At the time he commenced the subdivision process, Victorias
official community plan (OCP) did not require development permits for land
development on lots on Pakington Street.

[3]

In July 2012, Victoria adopted a new OCP that made development permits
mandatory for developments throughout the city. While the appellant had applied
for building permits for three of the lots by that time, the applications had
not been fully processed, and could not be, because the subdivision had not yet
been registered.

[4]

In March, 2013, a few weeks after the subdivision was registered, the
appellant applied for building permits for the last two lots. That same month,
Victoria indicated that it would not issue the building permits until the
appellant had obtained development permits in compliance with the new OCP.

[5]

The appellant brought a petition under the
Judicial Review Procedure
Act
, R.S.B.C. 1996, c. 241 and the
Local Government Act
,
R.S.B.C. 1996, c. 323, seeking declaratory relief and an order in the
nature of
mandamus
compelling the issuance of building permits. He
contended that because the new OCP was not in place at the time he applied for subdivision,
s. 943 of the
Local Government Act
exempted the lots from the development
permit requirement. In the alternative, he asserted that Victoria failed to
take necessary steps under s. 929 of the
Act
to make the OCP applicable
to the subdivided lots. In the further alternative, he took the position that
the OCP was adopted without proper consultation (required under s. 879 of
the
Act
), and that the development permit requirement in respect of the
subject lots was, therefore, void.

[6]

All of the appellants arguments were rejected by the chambers judge,
and the petition was dismissed. He appeals to this Court.

Factual
Background

[7]

In 2008, the appellant acquired two lots on Pakington Street in the
Fairfield area of Victoria. In August of that year, he applied to subdivide the
property into five new lots. The proposal was, effectively, to reduce the depth
of the two existing lots by more than half, with the rear portions of the
former lots being divided into three new lots. The subdivision was initially
rejected on the basis that the lots created from the rear portions of the
existing lots would not be served by a road. The appellant obtained a legal
opinion that a fairly narrow back alley that extended from Vancouver Street to
the rear portion of the existing lots was a public road by virtue of s. 42
of the
Transportation Act
, S.B.C. 2004, c. 44 (formerly s. 4
of the
Highway Act
, R.S.B.C. 1996, c. 188), and reapplied for a
subdivision.

[8]

A protracted process followed, culminating with Victoria acknowledging
that the alley was a public road. In April 2011, the appellant obtained
preliminary layout approval for a five lot subdivision. The City subsequently
dedicated the alley as a public road, naming it Harling Lane.

[9]

In February 2012, the appellant applied for building permits to
construct houses on the three Harling Lane lots. Although the application was
submitted and fees totalling $2,835 were paid, the building permits could not
have been issued at that time because the subdivision had not yet been
finalized. Rather, the application seems to have been treated by both the
appellant and by Victoria as a basis for commencing discussions over the
requirements for final approval for the subdivision and for obtaining the
building permits.

[10]

In July 2012, Victoria adopted a new OCP. This was the culmination of a
process that had taken a considerable amount of time. Among the many changes brought
about by the new OCP was an expansion of the areas where development permits were
required, to encompass all land in the city.

[11]

In the meantime, negotiations between Victoria and the appellant
continued over the subdivision and building permits. In October 2012, the
appellant entered into a formal agreement with Victoria requiring him to
complete certain works and services and to transfer them (including certain
rights of way) to Victoria. The appellants subdivision plan was then finally approved
and deposited in the land title office in December 2012. It was registered in
January 2013.

[12]

In March 2013, the appellant applied for building permits for the two
Pakington Street lots. Victoria quickly responded with a deficiency notice,
indicating that the building permits could not be issued until the appellant
obtained development permits for the lots. In April 2013, Victoria provided the
appellant with an updated deficiency list with respect to the Harling Lane
building permit applications. For the first time, it noted that those building
permits, too, would not be issued until the appellant obtained development
permits.

[13]

The appellant commenced the current litigation, seeking a declaration that
he did not require development permits for the five lots, and an order that
Victoria issue building permits. The chambers judge dismissed the application.

[14]

At the outset of the appeal, we were advised by the appellants counsel
that the appellant has now obtained development permits for the two Pakington
Street lots and that the appeal is moot in respect of them. The appeal still
has significance, however, with respect to the three Harling Lane lots.

The
Judgment Appealed From

[15]

The first argument presented by the appellant was that the subdivided
lots were exempted from the requirements of the new OCP by virtue of s. 943
of the
Local Government Act
. The relevant portions of s. 943 are as
follows:

943      If, after



(b) an application for a
subdivision of land within a municipality has been submitted to an designated
municipal officer and the applicable subdivision fee has been paid,

a local government adopts a bylaw
under this Part that would otherwise be applicable to that subdivision, the
bylaw has no effect with respect to that subdivision for a period of
12 months after it was adopted unless the applicant agrees in writing that
it should have effect.

[16]

An official community plan is a bylaw adopted under s. 876 of the
Local
Government Act
, which is contained in Part 26 of the
Act
, the same
part that contains s. 943.

[17]

The chambers judge found that the section was inapplicable for two
reasons. First, he interpreted the phrase applicable subdivision fee as including
such items as final approval fees, development cost charges, works and services
deposits, and payments in lieu of parkland dedication. He accepted that the
amount paid by the appellant at the time of his application was only a small
fraction of the approximately $72,000 in total fees that would have to be paid
to complete the subdivision process.

[18]

The judge also held that s. 943 applies only to bylaws affecting
the subdivision of the land, and not to development or building permits that
might be necessary to develop the land once subdivision is complete. In doing
so, he noted that s. 872 of the
Local Government Act
adopts, for
the purposes of Part 26 of the
Act
, the definition of subdivision in
s. 1 of the
Land Title Act
, R.S.B.C. 1996, c. 250:

subdivision

means the division of land into 2 or more parcels, whether by
plan, apt descriptive words or otherwise

[19]

He rejected the appellants argument that because the proposed
development was an integral part of the planning, building permits were
necessarily incidental to the subdivision, and should be held to be covered by
s. 943. In doing so, he referred to two decisions of the British Columbia
Supreme Court:
Schickedanz Properties B.C. v. Fernie (City of)
, 2001
BCSC 714, appeal dismissed 2002 BCCA 260, and
694285 B.C. Ltd. v. Capital
Regional District
, 2008 BCSC 774 appeal dismissed as moot 2008 BCCA 467.

[20]

The appellants second argument was that in order to make the OCP
applicable to the building permit applications, Victoria was required to invoke
the procedure set out in s. 929 of the
Local Government Act
. That
section reads as follows:

929
(1) A local government may direct
that a building permit be withheld for a period of 30 days, beginning on
the day the application for the permit was made, if it passes a resolution
identifying what it considers to be a conflict between a development proposed
in the application for a building permit and

(a) an official community plan, or



that is under preparation.

(2) Subsection (1) does not apply unless a local government
has, by resolution at least 7 days before the application for a building
permit, begun the preparation of a plan or bylaw that is in conflict with the
application.

(3) During the 30 day period referred to in subsection (1),
the local government must consider the application for the permit and may

(a) direct the permit be withheld
for a further 60 days, or

(b) grant the permit, but impose
conditions in it that would be in the public interest, having regard to the
plan or bylaw that is under preparation.

(4) If the local government does
not adopt a plan or bylaw referred to in subsection (1) within the 60 day
period, the owners of the land for which a building permit was withheld under
this section are entitled to compensation for damages arising from the
withholding of the building permit.

.

[21]

The judge found that the section may act as a shield for a
municipality that invokes its provisions, but cannot be used as a sword against
a municipality that has not invoked it.

[22]

The appellants final argument was that the new OCP was adopted without
adequate consultation, and that its provisions are therefore not enforceable.

[23]

The judge noted that there had been considerable consultation in the
process leading up to the adoption of the OCP, and considered that the court
should defer to the broad discretion given to a municipality in determining
what consultation is reasonable. He referred to the B.C. Supreme Courts
decision in
Henry v. District of Coldstream
, 2006 BCSC 1301.

[24]

On this appeal, the appellant presented the same arguments that he presented
before the chambers judge.

[25]

In my view, the judge was correct in finding that s. 943 of the
Local
Government Act
did not serve to exempt the appellant from the requirements
of the new OCP. He was also correct in finding that s. 929 of the
Act
had no bearing on this case. Finally, I agree with the chambers judges
conclusion that reasonable consultation took place prior to the adoption of the
OCP.

Section
943 of the
Local Government Act

[26]

Section 943 of the
Local Government Act
is directed at subdivision
applications that are in process when new land use bylaws are adopted. It
provides that the new bylaws will not apply to the in-process subdivision
application until 12 months have elapsed from the passage of the bylaw.

[27]

The section is a recognition of the fact that subdivision approval can
take time. It gives an applicant some assurance that the goalposts on the
application will not be moved after the application is made, assuming that the
application is approvable within a reasonable timeframe.

[28]

I agree with the judges conclusion that s. 943 does not exempt the
lots from the development permit requirement. The definition of subdivision
referred to by the judge makes it clear that s. 943 is concerned only with
the division of land into parcels, and not with subsequent development of those
parcels.

[29]

The appellant contends that the planned development of the parcels was
integral to the subdivision process. He points out that before final
subdivision approval was granted, he was required to enter into a works and
services agreement, which required him to arrange for and install certain
services that would be needed to develop the lands. He argues that the
subdivision was inextricably linked to the development plans, and that,
therefore, s. 943 must extend to protect his right to proceed with the
developments without complying with new bylaw requirements. In support of this
proposition, he cites from this Courts decision in
694285 B.C. Ltd.
:

[30]      If there was evidence that the petitioner was
endeavouring to alter the land within the proposed new subdivision as part of
the land development process which precedes an application for final
subdivision approval, and if this work was taking place after adoption of the
bylaw in question and before the expiration of the one-year grace period (28
March 2008) mandated by s. 943, there might be something to the petitioners
live issue submission.

[31]      But those are not the facts. The only work which
the petitioner was undertaking in this period, was work initiated in the
development of the single-family dwellings which are the subject of the
petitioners building permit applications.

[32]      Indeed, because this
was a simple boundary adjustment subdivision affecting existing serviced lots,
it does not appear that any physical work, truly incidental to the creation of
the new subdivision, was required.

[30]

The Court was not, in those paragraphs, coming to any final conclusion
as to the breadth of s. 943. Rather, it was indicating that the facts of
the case before it did not require it to do so. In my opinion, the same can be
said of the case before us.

[31]

It is true that, unlike the situation in
694285 B.C. Ltd.
, this
is a case where extensive servicing was required before the lots could be
subdivided. That servicing, however, did not require the issuance of the
building permit, nor is it affected by the development permit requirement in
the new OCP. In the result, nothing in the new OCP limits the appellants
ability to proceed with the subdivision. Even if s. 943 is interpreted as
extending to bylaws that indirectly affect the ability to subdivide land, therefore,
it is not engaged in this case.

[32]

The judge also accepted that s. 943 did not apply in this case
because the appellant had not paid the applicable subdivision fee. It is,
given my conclusion above, not strictly necessary to address this issue. I
note, however, that the judges conclusion does not accord with
Fernco
Development Ltd. v. Nanaimo (City)
, [1990] B.C.J. No. 2906 (C.A.), which
held that the applicable subdivision fee in what was then s. 993 of the
Municipal
Act
, R.S.B.C. 1979, c. 290, referred only to the fee payable on the
submission of the subdivision application for preliminary layout approval.

[33]

In
Whitehawk Developments Ltd. v. Delta (City)
(1991), 4
M.P.L.R.(2d) 99 at 101, commenting on
Fernco
, D.B. MacKinnon J. said: It
appears the primary reason for this interpretation is to ensure some certainty
for a developer before it spends a good deal of time and money and finds a
unilateral change in the ground rules. I agree with that analysis. I would
add that the chambers judges interpretation in this case is unlikely to be
workable, because the total amount of fees ultimately payable to a municipality
in respect of a subdivision will not be known at the outset of the process.

Section
929 of the
Local Government Act

[34]

I agree with the chambers judges view that the appellants reliance on
s. 929 of the
Local Government Act
misapprehends the nature of the
provision. Section 929 deals with situations in which a person who has made an application
for a building permit has a
prima facie
right to the immediate issuance
of the permit. Section 929 allows a municipality to withhold the permit for a
brief period, notwithstanding the applicants
prima facie
right, while
it adopts pending legislation. The predecessor of s. 929 was the subject
of discussion in this Court in
Re Monarch Holdings Ltd. and District of Oak
Bay
(1977), 79 D.L.R. (3d) 59, and again in
Cheung v. Victoria (City)
121 D.L.R. (4th) 86.

[35]

In the case before us, the appellant did not, at any time, have a
prima
facie
right to a building permit. Before the new OCP was adopted by
Victoria, no building permit could be issued because the subdivision had not
yet been deposited or registered. The lots to which the building permits would
attach did not yet exist. After the OCP was passed, the appellant had no
prima
facie
right to a building permit because the OCP required that he obtain a
development permit before a building permit could be issued.

[36]

Because the appellant never had a
prima facie
right to the
issuance of a building permit, Victoria had no basis to invoke s. 929. The
section was not, in my view, engaged in this case.

Consultation on the OCP

[37]

The final issue raised by the appellant concerns s. 879 of the
Local
Government Act
, which requires a local government to provide opportunities
for consultation during the development of an OCP. The relevant provisions are
as follows:

879 (1) During the development of an official community
plan, or the repeal or amendment of an official community plan, the proposing
local government must provide one or more opportunities it considers
appropriate for consultation with persons, organizations and authorities it
considers will be affected.

(2) For the purposes of subsection (1), the local government
must

(a) consider whether the
opportunities for consultation with one or more of the persons, organizations
and authorities should be early and ongoing, and

(b) specifically consider whether
consultation is required with

(i)   the board of the
regional district in which the area covered by the plan is located, in the case
of a municipal official community plan,

(ii)   the board of any
regional district that is adjacent to the area covered by the plan,

(iii)   the council of any
municipality that is adjacent to the area covered by the plan,

(iv)   first nations,

(v)   school district boards,
greater boards and improvement district boards, and

(vi)   the Provincial and
federal governments and their agencies.

(3) Consultation under this
section is in addition to the public hearing required under section 882(3)(d).

[38]

The evidence in this case indicates that Victoria engaged in extensive
consultation in developing and adopting the OCP. The process began in 2010. The
City set up a special website dedicated to the OCP project, and advertised the
project extensively. It had four open house events where members of the public
could comment on the OCP, and talk about potential changes to the existing
draft. It also held special information sessions at coffee shops and at
community events, ran workshops on the OCP, and encouraged written comments
from the public.

[39]

There were special meetings and presentations at neighbourhood and
community associations, and meetings with organizations including the Esquimalt
and Songhees First Nations, the Urban Development Institute, and the Victoria
Downtown Business Association.

[40]

The appellant acknowledges that City staff engaged in extensive
consultations as the OCP was being developed and readied for adoption. He says,
however, that the final OCP differed from the draft that was discussed at the
various sessions. Further, he says that there were limited opportunities to
discuss the final draft bylaw with the members of the city council.

[41]

While s. 879 of the
Local Government Act
makes consultation
mandatory, it gives the local government broad discretion in determining the
nature and extent of consultation. In
Gardner v. Williams Lake (City)
,
2006 BCCA 307, this Court commented on the nature of the consultation required:

[27]      What, then, is the content of the consultation
required? Section 879(1) establishes the requirement that the City provide one
or more opportunities

it considers
appropriate

for consultation with
persons, organizations and authorities

it
considers will be affected. With the words it considers appropriate and it
considers will be affected, the Legislature has expressed its intention that
the nature of the opportunities to consult, and the persons or entities
consulted, are matters to be decided by the City Council. A challenge to the
City Councils decision on any of these matters is thus a challenge to a
decision expressly within the Councils legislative competence. On the
authority of

Nanaimo (City) v.
Rascal Trucking Ltd
., [2000] 1 S.C.R. 342, 2000 SCC 73, a court may not
interfere with a decision of that nature unless it is patently unreasonable.
Thus, Mr. Gardner must establish that City Councils decision on
consultation was patently unreasonable.

[28]      In my view, consultation is an elastic concept,
dependent upon the extent of the change proposed and other circumstances
surrounding the proposal. For example, introduction of a new official community
plan may have broader implications for consultation than an amendment to a plan
to address the use of a discreet area, such as is before us. Accordingly, one
would expect the degree and breadth of consultation to reflect the breadth of
the proposal.

[29]      At a minimum, consultation anticipates bi-lateral
communication in which the person consulted has the opportunity to question, to
receive explanation and to provide comment to the local government upon the
proposal. Given the requirement of a public hearing as part of the formal
process of passage of an official community plan, and the express provision of
s. 879 that the consultation is additional to the Public Hearing, I
consider that the term consultation in s. 879 includes informal
communications, meetings, open houses, delegations, and correspondence. The
essence of the requirement is that those consulted have the opportunity to
question and provide their comment, and that the local government weigh that
comment, before advancing in the legislative process.

[30]      While the content of
any requirement to consult is influenced by the context of the terms use and
the circumstances at the time of consultation, cases such as

Apotex Inc. v. Canada (Attorney General)
(2000), 188 D.L.R. (4th) 145, 24 Admin. L.R. (3d) 279 (F.C.A.D.) and
L.C.F.A.
v. Lakeland College

(1998), 162
D.L.R. (4th) 338, [1999] 1 W.W.R. 555 (Alta. C.A.) make it clear that the consultation
conducted must be meaningful; that is, the consulting body must do more than
pay lip service to the requirement. At the same time, however, the degree to which
it is a back and forth or an on-going dialogue is a matter expressly reserved
for the local government by the requirement in s. 879(1) that it determine
whether the consultation should be on-going.

[42]

While the patently unreasonable standard referred to in
Gardner
has been replaced by a standard of reasonableness, the approach of the courts
in this area remains a deferential one. As the respondent points out, municipal
councils are elected bodies undertaking legislative functions. It cites the following
passage from
Catalyst Paper Corp. v. North Cowichan (District)
, 2012 SCC
2:

[19]      The case law suggests
that review of municipal bylaws must reflect the broad discretion provincial
legislators have traditionally accorded to municipalities engaged in delegated
legislation. Municipal councillors passing bylaws fulfill a task that affects
their community as a whole and is legislative rather than adjudicative in
nature. Bylaws are not quasi-judicial decisions. Rather, they involve an array
of social, economic, political and other non-legal considerations. Municipal
governments are democratic institutions, per

LeBel J. for the majority in

Pacific
National Investments Ltd. v. Victoria (City)
, 2000 SCC 64,

[2000] 2 S.C.R. 919,

at para. 33. In this context,
reasonableness means courts must respect the responsibility of elected
representatives to serve the people who elected them and to whom they are
ultimately accountable.

[43]

I am not persuaded that the City acted unreasonably in choosing to
consult as it did. There were some changes to the OCP late in the consultation
process, including the expansion of development permit requirements. It is
true, as the appellant alleges, that there was less opportunity for
consultation on the amended provisions than on the OCP as a whole. That,
however, is a function of the consultation process itself; where a local
government engages in genuine consultation with a view to improving proposed legislation,
that consultation is likely to result in some changes to the legislation as the
process nears its conclusion.

[44]

At some point, the consultation must come to an end, and a local
government must be able to adopt a bylaw. In the case before us, there were
extensive opportunities to comment on the OCP as it was developed, and right up
to the moment of its adoption by Victorias city council. In my view, it cannot
be said that the City failed to respect its obligations under s. 879 of
the
Local Government Act
.

Conclusion

[45]

In the result, I would dismiss the appeal, and affirm the dismissal of
the petition.

The Honourable Mr. Justice Groberman

I agree:

The
Honourable Madam Justice Newbury

I agree:

The Honourable Madam Justice Bennett


